           Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT rCOURT
                       FOR THE MIDDLE DISTRICT OF AI.jAilAW
                                 EASTERN DIVISION
                                                                L Srp                      7. -Ir
 JOHN OIRYA,                                                   r,   zy   A   p



                                                                                     CKE TT, CL
                      Plaintiff,                                             i   -• '
                                                                                     CT CouR
                                                                         :        •   r
                                                              ,                           A 7



         v.                                     Case No.L)
                                                         '
                                                         . IL-11-0_1)

 MANDO AMERICA CORPORATION,
                                                DEMAND FOR JURY TRIAL
                     Defendant.


                                      COMPLAINT
        This is an action under Title I ofthe Americans with Disabilities Act of 1990, as amended

("ADA"), seeks redress for unlawful employment practices on the basis of disability against

PlaintiffJohn Oirya("Oirye or "Plaintiff). As alleged below, Oirya had a record ofa disability,

having shift work sleep disorder that was a symptom ofclinical major depression and PTSD,and

bouts ofsevere food poisoning and allergies. These disabilities occurred either independently, or

triggered each other. Oirya participated in medically supervised rehabilitation programs for his

health conditions.

       Defendant violated the ADA by terminating Oirya employment while deliberately failing

to provide him with an identified and requested reasonable accommodation. Also, Defendant

violated the ADA by retaliating against Oirya because he requested reasonable accommodations

for his disability, and he complained or raised concerns to Defendant regarding its failure to grant

Oirya reasonable accommodations.

       Oirya was qualified for the Training Coordinator position that he held at Mando,and was

competently meeting the job performance goals, requirements, and evaluations for this position.

       Thus, Oirya was a qualified individual with a disability.




                                                 1
           Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 2 of 17



I. JURISDICTION AND VENUE

 1.   Plaintiff Oirya is an individual over the age of 19, and is a resident citizen of Salt Lake

      County, in the State of Utah. But at all times relevant to this complaint he was a resident

      citizen of Lee County, Alabama, located in the Middle District of Alabama, where he was

      employed by Defendant Mando.

 2.   Defendant Mando America Corporation("Mando"), is a multinational Corporation engaged

      in the business of manufacturing and supplying auto parts and components, mostly to car

      manufacturers.

 3.   At all times relevant to this Complaint, Mando was doing business in Lee County, Alabama,

      and continuously had at least 15 employees. Therefore, Defendant is an employer within the

      meaning ofTitle I ofthe Americans with Disabilities Act of1990,and 42 U.S.C. § 2000e(b).

 4.   Mando is responsible for the policies, procedures, and practices implemented through its

      various agencies,agents, departments,and employees,and for any injury occasioned thereby.

 5.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367, and in that the

      employment practices alleged to be unlawful were committed within Lee County, Alabama,

      Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

 6.   Within 180 days oflearning ofthe acts ofdiscrimination of which he complains, Oirya filed

      a Charge of Discrimination with the Equal Employment Opportunity Commission

      ("EEOC"). (See Exhibit 1 — 2019-05-28-Charge ofDiscrimination).

 7.   Oirya received his Notice ofRights from the Department ofJustice, dated June 3, 2019, and

      he brings action within ninety(90)days ofthe receipt of his Notice ofRights. Therefore, all

      administrative prerequisites for filing suit have been satisfied and Oirya is entitled to bring

      this action before this Court.




                                                 2
            Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 3 of 17



II. BACKGROUND

  8.   Oirya brings this action for unlawful employment practices and acts of intentional

       discrimination and retaliation that occurred during his employment with Mando.

  9.   Oirya asserts that despite meeting all performance goals and other work requirements at

       Mando, this Defendant initiated disciplinary action against him that resulted in the

       termination Oirya's employment:(1) because of his disability, because Oirya had an actual

       impairment, a record ofactual impairment,or Mando regarded him as having an impairment;

       (2) because he has an impairment that actually and substantially limits him in one or more

       major life activities for which he requested a reasonable accommodation, and Mando denied

       him the requested accommodation in violation ofthe ADA;and(3)because Mando retaliated

       against him for engaging in protected conduct, that included requesting an accommodation

       for his disability, and complaining or raising a concem regarding Mando's policies and

       practices that denied him a reasonable accommodation.

III. FACTUAL ALLEGATIONS

  10. On or about Novernber 4,2015, Oirya began working for Mando by way ofa placement by

       A-1 Employment Inc., a recruitment agency contracted by Mando to recruit its employees.

  11. On or about March 28, 2016, Mando hired Oirya as Operator (Level II), where he became

       an official Mando employee.

  12. On or about September 19, 2016, Mando prornoted Oirya to an advanced-level Training

       Coordinator position, where he reported to Ms. April Regier, Corporate Training Supervisor.

       Oirya was well qualified for this position in that,among other qualifications, he held a Master

       of Business Administration degree with an emphasis in Human Resources Management and

       Employee Training and Development,and other employment related certifications related to

       his job.

                                                  3
          Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 4 of 17



13. During his employment, Oirya participated in professional development trainings that were

     offered through Mando. Through these trainings, Oirya earned his Six Sigma (Green Belt

     and Black Belt) Certifications and OSHA 10 Certification, thereby enhancing his job

     performance skills and abilities.

14. As part of his job functions and responsibilities, Oirya initiated and implemented a variety

     oftraining programs for Mando and performed hisjob by satisfactorily meeting or exceeding

     annual performance goals and requirements.

15. Mando conducted its business operations on three 8-hour shifts that included 7:00 am to 3:00

     pm, 3:00 pm to 11:00 pm, and 11:00 pm to 7:00 am. Oirya's job as Training Coordinator

     covered employees on all Mando's three shifts.

16. In the course ofhis employment at Mando, Oirya suffered from an episodic shift-work sleep

     disorder that was a symptom ofclinical major depression and PTSD,for which he was treated

     by Columbus Psychological Associates. Also,he suffered from episodic bouts ofsevere food

     poisoning and allergies, for which he was treated by Auburn Urgent Care. These health

     disorders caused him to be substantially limited in performing major life activities, including

     but not limited to sleeping, caring for himself, walking, standing, lifting, bending,

     concentrating, working,and eating at regularly designated times that included lunch periods.

17. Mando,through its employees and agents, was aware of Oirya's disabilities and history and

     record ofdisability.

18. For example, during his employment at Mando, Darlene Schumacher, Human Resources

     Manager for Mando, regularly took Mando's human resources staff to lunch meal. These

     staff members mostly included Oirya, Brandon Yoon(Human Resources Generalist), Felix

     Owen (Health and Safety Engineer), Kayte Dulaney (Human Resources Generalist), and

     Cody Waller(Human Resources Administrator). At those lunches, Oirya always complained


                                                4
          Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 5 of 17



     to these staff members of his bouts of severe food poisoning and allergies, and always

     ordered special meals to accommodate his disability.

19. Also, on April 2 and April 9 of2018, Oirya notified Ms. Regier verbally and in writing that

     he suffered from a sleep disorder that was a symptom ofclinical major depression and PTSD,

     and bouts ofsevere food poisoning and allergies.

20. Thus, Oirya was a qualified individual with a disability within the meaning of Title I ofthe

     Americans with Disabilities Act of 1990, and as defined by 42 U.S.C. § 12102(1). He can

     perform the essential functions of his job with an accommodation.

21. During his employment, Mando denied Oirya reasonable accommodations in the form of

     modifying its employment disciplinary or termination policies, practices and procedures, to

     permit Oirya to confront Mando's disability-related allegations that Mando alleged against

     him; denied him the opportunity to confront these allegations and present his side of the

     story; and denied him the opportunity to present supporting medical evidence of his

     disability, and present accompanying recommendations of accommodation from his

     healthcare providers, so he could get from Mando all the appropriate reasonable

     accommodations that he was entitled to, all in violation of ADA.

22. Mando took adverse action against Oirya without obtaining any medical information from

     Oirya's healthcare providers and considering these health care providers' recommendations

     for reasonable accommodations that were appropriate for Oirya's disabilities.

23. Upon information and belief, possible reasonable accommodations that Oirya could have

     received from Mando, if it had considered his medical diagnosis, treatment and prognosis

     information, would have included reassignment to a vacant position, temporary modified

     work schedule, modified job duties, use ofassistive devices for ambulation, and performance

     ofessential job functions, among others.


                                                5
          Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 6 of 17



24. At all times relevant to this action, Mando's termination policies and practices were wholly

     devoid ofany opportunities for Oirya to confront alleged violations of Mando's policies that

     formed the basis oftermination ofhis employment, including allegations that were protected

     within the meaning of ADA.

25. Mando deliberately denied these provisions to Oirya, in the course of discipling him and

     terminating him on the basis of his disability.

Mando Initiates Disciplinary Actions Against Oirya_on the basis of His Disability

26. On February 1, 2018, Ms. Regier sent an email to Oirya, through which she scheduled a

     meeting with Oirya, that was to occur on the following date of February 2, 2018. In that

     email, she notified Oirya that she had "some things that[she] need[ed] to speak with [Oirya]

     about."

27. Upon Oirya's arrival at that meeting, Ms. Regier immediately handed Oirya a pre-drafted

     "memo" which "serve[d] as documentation ofthe Last Chance Agreement for John Oirya."

     This disciplinary memo accused Oirya ofviolating Mando's Conduct Policy "by sleeping on

     the job and abusing [his] designation lunch period."

28. Also, the disciplinary memo notified Oirya that "[i]n lieu of termination, [he was] being

     placed under [the terms and conditions ofthe drafted] last chance agreement[memo, which

     he was] required to review/sige and be bound by the disciplinary terms and conditions of

     that memo "for a period oftwo(2) years from the date [that he] signecr' the memo.

29. Ms. Regier's disciplinary actions came as a surprise to Oirya, since at no time had Mando

     ever granted Oirya any prior notices and opportunities to confront the disability-related

     allegations for which Mando was disciplining him.




                                                6
          Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 7 of 17



30. Oirya became deeply concerned that Mando was taking arbitrary and capricious disciplinary

     actions against him by denying him an opportunity to respond to allegations of misconduct,

     and present evidence, which would have absolved him ofany wrongdoing.

31. Accordingly, Oirya was hesitant to sign Ms. Regier's disciplinary memo and protested that

     the disciplinary action she was subjecting him to was fundamentally unfair.

32. Oirya further explained to Ms. Regier that the allegations of"sleeping on the job and abusing

     [his] designation lunch perioe as presented in her disciplinary memo, constituted his

     disability condition that was protected by ADA.

33. Oirya explained to Ms. Regier that he suffered from bouts of severe food poisoning and

     allergies which prohibited him from having his lunch meals at Mando's designated lunch

     periods, and therefore he was forced to vary his lunch periods,to accommodate his disability.

34. With this explanation to Ms. Regier, Oirya asked Ms. Regier whether it was "compulsory"

     for him to sign the disciplinary memo. Ms. Regier responded to Oirya that he did not have

     to sign the memo. However, she added that she will sign her part of that memo, and still

     place that disciplinary memo in Oirya's disciplinary file at Mando,and have the disciplinary

     actions, terms and conditions cOntained in that memo still apply to Oirya.

35. Ms. Regier signed the disciplinary memo, and placed her hand-written annotation on the

     memo,stating that"Employee Refused to Sign." Oirya added an additional annotation to that

     inemo, by stating that "Explanation [will be] Provided by [Oirya]."

36. On or about February 9, 2018, Oirya submitted to Ms. Regier his signed and detailed

     "Explanation for Last Chance Agreemenr in accordance with his promise to provide an

     explanation for failing to sign the unfairly issued disciplinary memo against him.




                                               7
           Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 8 of 17



37. In his written explanation, Oirya raised concerns that Mando had denied him meaningful

     investigations ofits disability-related allegations against him,so he could receive all possible

     appropriate reasonable accommodations that he was entitled to.

38. Also, in his written "Explanation," Oirya complained to Manclo that the allegations of

     "sleeping on the job and abusing [his] designation lunch periocr for which Mando had

     unfairly initiated disciplinary actions against him, were protected by both Mando's own

     Policy "3.12 Americans with Disabilities Acr policy, and federal law(ADA).

39. Oirya identified to Mando the specific reasonable accommodations that he was entitled to,

     in the' form of Mando modifying its employment disciplinary or termination policies,

     practices and procedures, to provide him with "sufficient and meaningful Due Process" that

     would permit Oirya to confront Mando's disability-related allegations against him, and

     request and receive all further appropriate reasonable accommodations that he was entitled

     to.

40. Also, in that written "Explanation," Oirya asserted that multiple witnesses and credible

     avenues that would have verified and corroborated his disabilities, were never consulted by

     Mando. These witnesses, which Mando could have consulted regarding Oiryas' disability

     included his treating healthcare providers for his disability conditions.

41. However, Mando never bothered to provide Oirya with his identified reasonable

     accommodations, despite Mando's policy expressly stating that Mando "reserves the right to

     request medical documentation [of an employee's disability] if necessary."

42. Despite receiving Oirya's verbal and written protests, concerns and complaints regarding his

     disability, Ms. Regier proceeded to place the unlawfully issued disciplinary "Last Chance

     Agreemenr memo into Oirya's disciplinary file, with the malicious and unlawful intent of

     later relying upon that memo to further discipline him on the basis of his disability, and


                                                 8
          Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 9 of 17



     thereby retaliating against him for complaining or raising concerns to Mando regarding his

     disability.

43. Mando took no corrective actions whatsoever, to address Oirya's disability-related protests,

     concerns and complaints, raised in his February 9, 2018 written "Explanation for Last

     Chance Agreement."

Oirva Suffers from Severe Food Poisoning at Work and Receives Medical Treatment

44. At or about April 18, 2018, Oirya suffered from severe food poisoning conditions while at

     work. Ms. Schumacher, Human Resources Manager for Mando, and Ms. Regier sent him to

     his doctor, and requested a clearance note from his doctor stating he was able to resume his

     work.

45. Oirya immediately went to his doctor on that day at Auburn Urgent Care, was evaluated,

     treated by his doctor, and given prescription medication to continuously take for his severe

     food poisoning and allergy conditions.

46. Also, Oirya obtained a doctor's note as requested and brought it to Ms. Schumacher,thereby,

     putting Mando on notice regarding his ongoing treatment for his bouts offood poisoning and

     allergies.

47. However, Mando's handling ofOirya's disability was wholly deficient and inadequate.

48. Besides obtaining a very brief clearance note from Oirya's doctor, Mando never bothered to

     obtain and evaluate the remainder of Oiry 's detailed medical records that showed his

     diagnosis, treatment and prognosis for his disability. Also, Mando never requested from

     Oirya's health care providers any possible recommendations for appropriate long-term or

     permanent reasonable accommodation to offer Oirya.




                                               9
         Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 10 of 17



49. Without these medical records and recornmendations, Mando lacked sufficient information

     to make a reasonably informed and considered decision to appropriately accommodate

     Oirya's disability, as mandated by ADA.

Mando Terminates Oirya Based on Disability and Denies him Reasonable Accommodation

50. At some point prior to August 2018, Ms. Schumacher resigned as Human Resources

     Manager for Mando.

51. In or about August 2018, Mando hired Audie Swegman(Mr. Swegman), as its new Human

     Resources Manager. Mr. Swegman was an external hire from outside Mando.

52. During the morning hours of at or about December 3, 2018, Mando hurriedly convened a

     termination meeting against Oirya.

53. Ms. Regier hurriedly invited Oirya to attend that meeting, without Mando having given Oirya

     any prior notices of the purpose of that meeting, or opportunities to confront any of the

     allegations that formed the basis for the intended termination of his employment.

54. That termination meeting was attended by Oirya, Mr. Swegman, Ms. Regier, and Jermaine

     Vickers(Human Resource Generalist at Mando).

55. Upon entering the conference room for the meeting, Mr. Swegman immediately notified

     Oirya that he was going to read to Oirya a termination letter, and asked Oirya not to interrupt

     Mr. Swegman until he finished reading the letter.

56. Immediately after finishing reading the letter, Mr. Swegman handed the termination letter to

     Oirya, asked Oirya to hand to him any keys and electronic access cards in his possession that

     belonged to Mando, and immediately leave Mando's premises.

57. Mr. Swegman never allowed Oirya to confront the disability-related allegations and other

     contents ofthat termination letter.




                                                10
          Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 11 of 17



58. Also, Ms.Swegman and Mando deliberately ignored and disregarded Oirya's prior identified

      and requested reasonable accommodation to Mando, as outlined in his February 9, 2018

      "Explanation for Last Chance Agreement".

59. The termination letter accused Oirya of"sleeping" on the job — a disability-related condition

      protected by ADA,that Mando was aware of. Additionally, the letter alleged that "[a]fter

      investigating [the allegation ofsleeping on the job] further, it was confirmed by two Salaried

      Team Members that at approximately 2:30 PM on Friday, November 16, 2018 you were

      observed sleeping at your desk."

60. Thus, through that letter, Oirya was learning, for the first time, that Mando had conducted

      "investigations" into the disability-related allegations against him, for which Mando was

      terminating him. However, Mando had not involved Oirya in any of these alleged

      investigations.

61. Proper and meaningful "investigations" would have included Mando providing Oirya with

      opportunities to assert his side ofthe story, confront the disability-related allegations in that

      termination letter, confront his alleged accusers and their witnesses, and confront any

      material facts and evidence that Mando might have relied upon to terminate his employment.

62. Also, the termination letter stated that Mando was terminating Oirya based on the "February

      2, 2018" meeting that Oirya had with Ms. Regier, at which Ms. Regier accused Oirya of

      "sleeping on the job and abusing [his] designated lunch perioe.

63.   Thus, in terminating Oirya on December 3, 2018, Mando was retaliating against Oirya for

      Oirya complaining to Mando or raising concerns to Mando regarding denying him reasonable

      accommodation.

64.   Oirya requested Mr. Swegman to grant him detailed notices ofthe allegations for which he

      was terminating Oirya, and an opportunity for Oirya to confront these allegations.


                                                 11
          Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 12 of 17



65. However, Mr. Swegman denied Oirya's request for this reasonable accommodation, by

      claiming that all Manclo's records and details of those allegations and "investigations" for

      which Oirya was being terrninated, were "proprietary" property of Mando,for which Oirya

      was not entitled to.

66. Mr. Swegman's acts, omissions and assertions in terminating Oirya were in violation of

      ADA,because Oirya was entitled to this requested reasonable accommodation to Mando,in

      the form of grievance procedures and procedural protections through which Oirya would

      have made a compelling case for his disability to Mando, confronted the disability-related

      allegations for which Mando was terminating him, and requested and received appropriate

      reasonable accommodation that he was entitled to.

67.   However, Mando deliberately denied Oirya this requested reasonable accommodation.

68.   Mando cannot demonstrate that Oirya s request for the aforementioned reasonable

      accommodation to Mando would have fundamentally altered the nature of the service,

      program, or activity that Mando provided in the course ofconducting its business.

Aftermath

69. Within 180 days oflearning ofthe acts of discrimination of which he complains, Oirya filed

      charges of discrimination with the EEOC, alleging inter alia, denial of reasonable

      accommodation under ADA,retaliation under ADA,and violations of his other rights under

      other statutes, as will be revealed through discovery and presented at trial.

70. There is nothing in Mando's records to show that it engaged in any good faith efforts to

      accommodate Oirya's disability that Mando was aware of, prior to initiating disciplinary

      actiosn against him, and ultimately terminating him.

71.. Under information and beliet Mando granted Oirya's similarly situated employees

      reasonable accommodations for their disabilities whenever they made requests ofreasonable


                                                 12
          Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 13 of 17



      accommodation, but denied the same to Oirya. These employees include, but are not limited

      to, Ms.Schumacher, Ms.Regier,Mr.Swegman,Brandon Yoon,Felix Owen,Kayte Dulaney,

      Cody Waller, and Jermaine Vickers.

72. Mando's discriminatory and retaliatory conduct described herein was accomplished pursuant

      to official or unofficial policy, custom and practices of Mando or was committed or

      authorized by officials whose acts can be fairly deemed to be the actions and official policy

      and customs of Mando.

73.    The unlawful employment practices complained of above .were done intentionally with

      malice or with reckless indifference to the federally protected rights of Oirya, a qualified

      individual with a disability.

74. The effect of Mando's above-stated actions has been to deprive Oirya of employment

      opportunities, career advancement, income in the form of salary, overtime pay, prospective

      employment benefits, and other benefits to which he would have been entitled, but for

      Mando's illegal actions.

75. The effect of Mando's above-stated actions has also caused Oirya to suffer out-of-pocket

      losses and mental and emotional distress for which he seeks redress.

                                 COUNT I
          Violation of ADA — Denial of Reasonable Accommodation in the Form of
      Modifying Employment Disciplinary or Termination Policies, Practices and
                                    Procedures

76. Oirya incorporates the allegations ofthe preceding paragraphs as iffully stated herein.

77. At all times relevant hereto, Mando was been subject to the requirements of Title I of the

      Americans with Disabilities Act as amended, which prohibits discrimination on the basis of

      disability and requires reasonable accommodation for disabilities.

78. ADA requires covered employers to provide reasonable accommodations to employees in

      the form of modifying their employment disciplinary or termination policies, practices and
                                                13
         Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 14 of 17



     procedures,to accommodate qualified individuals with disability, within the meaning ofTitle

     I ofthe Americans with Disabilities Act of 1990, and as defined by 42 U.S.C. § 12102(1).

79. At all times relevant to this action, Mando's termination policy and practices were wholly

     devoid or deficient of elaborate grievance procedures and procedural protections through

     which employees accused of disability-related allegations would confront these allegations,

     make a compelling case for their disabilities to Mando, and identify, request and receive the

     appropriate reasonable accommodations that they were entitled to.

80. Mando charged Oirya with "sleeping on the job and abusing [his] designated lunch period,"

     both ofwhich were disability-related allegations. Mando subsequently terminated Oirya over

     these allegations. These allegations constituted Oirya's sleep disorder that was a symptom of

     clinical major depression and PTSD, and bouts of severe food poisoning and allergies that

     prevented Oirya from eating at regularly designated times that included lunch periods.

81. Oirya requested Mando to grant him reasonable accommodation in the form of Mando

     modifying its employment disciplinary or termination policies, practices and procedures, to

     permit Oirya to confront Mando's disability-related allegations that Mando alleged against

     him, and present his material evidence and facts to support of his disability case and request

     appropriate reasonable accommodation on the basis ofhis material evidence that was unique

     to his disability.

82. However, Mando deliberately denied Oirya his requested reasonable accommodation in the

     form of grievance procedures and procedural protections through which Oirya would have

     received all the additional appropriate reasonable accommodations that he was entitled to,

     pursuant to his rights under ADA.

83. Mando denied Oirya the opportunity to confront the disability-related allegations for which

     it terminated him, and denied him the opportunity to present supporting medical evidence of


                                               14
          Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 15 of 17



     his disability, and present accompanying recommendations from his health care providers

     regarding how his disability could be appropriately, uniquely and reasonably accommodated

     by Mando.

84. Rather, Mando proceeded to terminate Oirya from his employment on the basis of his

     disability.

85. As a direct and proximate result of Mando's intentional discrimination, Oirya has suffered

     out of pocket losses and has been deprived of job-related economic benefits, including

     income in the form of salary and other job-related benefits, including social security, all in

     an amount to be established at trial.

86. Mando's actions have caused, and continue to cause Oirya, to suffer damages for emotional

     distress, mental anguish, loss of enjoyment of life, and other non-pecuniary losses, all in an

     amount to be established at trial.

                                COUNT II
    Violation of ADA — Retaliation for Complaining Against ADA Violations and
                    Requesting Reasonable Accommodations

87. Oirya incorporates the allegations ofthe preceding paragraphs as iffully stated herein.

88. In violation ofADA,Mando retaliated against Oirya because he made a complaint and raised

     a concern ofemployment discrimination.

89. Oirya complained to Mando that he was denied any opportunities to confront the disability-

     related allegations for which Mando was initiating disciplinary actions against him.

90. On December 3, 2018, Oirya requested access to the grievance procedure to address the

     allegations for which Mando was terminating his employment. His request was denied.

91. As a result of Oirya's protected activities, that included making verbal and written protests,

     raising concerns and making complaints, Mando took adverse employment actions against

     Oirya, including, but not limited to:

                                               15
         Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 16 of 17



            (a). filing the "Last Chance Agreemene disciplinary memo in his employee file with

            the malicious intent of basing further adverse action upon the memo;

            (b). Actually terminating Oirya's employment on December 3, 2018, using the Last.

            Chance disciplinary memo as support for that adverse action;

            (c). terminating Oirya's employment due his February 2, 2018 meeting with Ms.

            Regier, during which Oirya verbally protested and complained that Mando had

            denied him a reasonable accommodation prior to initiating disciplinary action; and,

            (d). denying Oirya the grievance procedural protections that he requested through his

            February 9, 2018 response to the Last Chance Agreement, and Oirya' further

            protestations to Human Resources on December 3, 2018.

92. If he had been granted the opportunity, Oirya would have been able to submit to Mando

     evidence of his disability, recommendations from his healthcare providers regarding

     appropriate reasonable accommodations applicable to his disability; and attempt to arrive at

     an appropriate accommodation for his disability.

9 . The actions and omissions of Mando, through its agents, servants and employees, in

     retaliating against Oirya for requesting a reasonable accommodation, and for opposing or

     protesting against unlawful disability discrimination in Mando's workplace, constituted a

     violation ofthe ADA.

94. Mando's retaliatory actions would likely dissuade any employee from requesting reasonable

     accommodation for a disability, or even complaining or opposing Mando's discriminatory

     practices regarding providing a reasonable accommodation for a disability.

95. As a direct result ofthe unlawful retaliatory employment practices engaged in by Mando in

     violation of the ADA,Plaintiff Oirya sustained harm resulting from the termination of his

     employment,resulting in the loss ofearnings, fringe benefits, and future earning power.

                                              16
         Case 3:19-cv-00635-WC Document 1 Filed 09/03/19 Page 17 of 17



96. As a further direct result ofthe aforesaid unlawful retaliatory employment practices engaged

     in by the Defendant in violation of the ADA, Plaintiff Oirya suffered severe emotional

     distress, embarrassment, humiliation, and loss ofself-esteem.

                               PRAYER FOR RELIEF:

       WHEREFORE,Oirya prays for relief on each cause ofaction, as follows:

A.   On all causes of action, damages in an amount not less than Five (5) Million Dollars,

     including compensatory, punitive and consequential damages where appropriate against

     Mando for his lost wages, mental anguish, humiliation and embarrassment relating to the

     defendant's unlawful actions, and punitive damages against Mando for its intentional

     discriminatory and retaliatory actions taken against Oirya, on the basis of his disability and

     for engaging in protected activity.

B.   Oirya seeks back pay, front pay, compensatory, and punitive damages, and all associated

     interests where applicable, for all income lost due to the termination of his employment.

C.    All costs and attorney fees, and for such other and further relief to which he is entitled and

     that the Court may fmd appropriate under the circumstances.

PLAINTIFF REQUESTS TRIAL BY JURY

                                                     ctfull sub

                                                  nnie L. Wil ams(ASB-6024-168R)
                                             Attorney for John Oirya
                                             814 St. Francis Street
                                             Mobile, AL 36602
                                             (251)432-6985
                                             (251)432-6987(facsimile)




                                                17
